EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jaegyoo Jang on February 16, 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) An apparatus for forming interior material of a vehicle, the apparatus comprising:
a fixed mold;
a dividable moving mold comprising a first moving mold, in which a core mold is slidably installed, and a second moving mold which faces the first moving mold, wherein the first moving mold is pressed against the fixed mold, and a woven fabric or a non-woven fabric is placed on the core mold as an insert; wherein the second moving mold comprises a second moving mold a, which faces the first moving mold, and a second moving mold b, which faces the second moving mold a,

a decompression releasing elastic member installed between the first moving mold and the second moving mold; and 
a space formed in a rear side of the core mold due to a retreat by the decompression releasing elastic member, 
wherein the decompression releasing elastic member pulls the core mold back by a decompression releasing distance, and the second moving mold is pushed away from the first moving mold.

Claim 4. (Currently Amended) The apparatus of claim 3, 
wherein the one end of the core mold rod is fixed to the second moving mold a,
wherein the one end of the puller rod is fixed to the second moving mold b, and
wherein the decompression releasing elastic member and the decompression releasing distance stopper are installed between the first moving mold and the second moving mold a.
Claim 8- Claim 9. (Cancelled)

Reasons for Allowance
Claims 1-7 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:

However, Nishimoto et al. fails to disclose that the dividable mold comprising that the second moving mold comprises a second moving mold a, which faces the first moving mold, and a second moving mold b, which faces the second moving mold a; and that a space formed in a rear side of the core mold due to a retreat by the decompression releasing elastic member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743